                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :
                                     :   CRIMINAL ACTION
         v.                          :
                                     :    NO. 18-303
ROBERT REID                          :


                             O R D E R


     AND NOW, this   27th day of May, 2021, upon consideration of

Defendant’s Motion to Amend Motion to Vacate, Set Aside or

Correct Sentence Pursuant to 28 U.S.C. § 2255 (Doc. No. 36) and

the government’s opposition thereto (Doc. No. 37), it is hereby

ORDERED that the Motion is DENIED.


                                     BY THE COURT:



                                     s/J. Curtis Joyner

                                     J. CURTIS JOYNER,     J.
